Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 1 of 10 PageID #: 1454




                         EXHIBIT A
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 2 of 10 PageID #: 1455




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Indianapolis Division


   MICHAEL F. CRUM,                         )
                                            )
                   Plaintiff,               )
                                            )
          v.                                )                   Case No.     1:19-cv-2045-JRS-TAB
                                            )
   SN SERVICING CORPORATION,                )
   FAY SERVICING, LLC., PLANET HOME         )
   LENDING, LLC, EQUIFAX INFORMATION        )
   SERVICES, LLC, HOME SERVICING, LLC, and )
   US BANK TRUST NATIONAL ASSOCIATION, )
   as Trustee of the SCIG Series III Trust, )
                                            )
                  Defendants.               )

                               STIPULATED PROTECTIVE ORDER

   I.     INTRODUCTION

          The parties, by their undersigned counsel, pursuant to Fed. R. Civ. P. 26(c)(1), hereby

   stipulate to the following provisions of this Court’s Uniform Stipulated Protective Order.

  II.     SCOPE OF PROTECTED INFORMATION

          In the course of discovery in this action, the parties may be required to produce

   information that constitutes, in whole or in part, protected information such as trade secrets, non-

   public research and development, commercial or financial information, or other information that

   may cause harm to the producing party or a non-party. The parties anticipate production of the

   following categories of protected information: research, technical, commercial, or financial

   information or trade secrets regarding Defendants’ businesses, business practices, or loan

   servicing practices or servicing platforms; Defendants’ policies and procedures; Plaintiff’s

   medical records and information to the extent to he claims Defendants’ alleged conduct



                                                    2
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 3 of 10 PageID #: 1456




   adversely affected his health; Plaintiff’s personal identity information and other sensitive, non-

   public information regarding the subject loan; financial documents such as tax returns, W-2s, and

   1099s; Plaintiff’s personnel or employment records to the extent he claims the alleged conduct

   adversely affected same; other sensitive, non-public information; and information protected from

   disclosure by statute. This list is not intended to be exhaustive and the parties expressly reserve

   the right to designate additional information as “Confidential” as needed.

   III.   DESIGNATION OF PROTECTED INFORMATION

          A.      Scope:     This Order governs the production and handling of any protected

   information in this action. Any party or non-party who produces protected information in this

   action may designate it as “Confidential” consistent with the terms of this Order. “Designating

   Party” means the party or non-party who so designates the protected information; “Receiving

   Party” means the party or non-party to whom such information was produced or disclosed.

   Whenever possible, the Designating Party must designate only those portions of a document,

   deposition, transcript, or other material that contain the protected information and refrain from

   designating entire documents. Regardless of any designations made hereunder, the Designating

   Party is not otherwise restricted from use or disclosure of its protected information outside of this

   action. In addition, any party may move to modify or seek other relief from any of the terms of

   this Order if it has first tried in writing and in good faith to resolve its needs or disputes with the

   other party(ies) pursuant to the terms of this Order and S.D. Ind. L.R. 37-1.

          B.      Application to Non-Parties: Before a non-party is given copies of designated

   information as permitted hereunder, it must first sign the acknowledgment to be bound to these

   terms that is attached hereto as Exhibit A; if it fails to do so, the parties to this action must

   resolve any such dispute before making disclosure of designated information as permitted



                                                     3
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 4 of 10 PageID #: 1457




   hereunder to the non-party. If a non-party wishes to make designations hereunder, it must first

   sign the acknowledgment to be bound to these terms that is attached hereto as Exhibit A.

          C.      Timing and Provisional Protection: Designations may be made at any time. To

   avoid potential waiver of protection hereunder, the Designating Party should designate

   information at the time of production or disclosure, including on the record during the taking of

   any testimony. Deposition testimony will be deemed provisionally protected for a period of 30

   days after the transcript is released to the parties by the court reporter, although the parties may

   agree at any time to different timelines of provisional protection of information as Confidential

   as part of one or more specific depositions. To retain any designations beyond the provisional

   period, a Designating Party must designate specific pages and lines of deposition testimony

   before the provisional period has expired. Such designations must be made in writing so that all

   counsel and court reporters may append the designation to all copies of the transcripts.

          D.      Manner of Designation:       Information may be designated hereunder in any

   reasonable manner or method that notifies the Receiving Party of the designation level and

   identifies with specificity the information to which the designation applies. If made verbally, the

   Designating Party must promptly confirm in writing the designation. Whenever possible, the

   Designating Party should stamp, affix, or embed a legend of “CONFIDENTIAL” on each

   designated page of the document or electronic image.

   IV.    CHALLENGES TO DESIGNATED INFORMATION

          In the event that a Receiving Party disagrees at any time with any designation(s) made by

   the Designating Party, the Receiving Party must first try to resolve such challenge in good faith

   on an informal basis with the Designating Party pursuant to S.D. Ind. L.R. 37-1. The Receiving

   Party must provide written notice of the challenge and the grounds therefor to the Designating



                                                    4
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 5 of 10 PageID #: 1458




   Party, who must respond in writing to the challenge within 15 days.              At all times, the

   Designating Party carries the burden of establishing the propriety of the designation and

   protection level. Unless and until the challenge is resolved by the parties or ruled upon by the

   Court, the designated information will remain protected under this Order. The failure of any

   Receiving Party to challenge a designation does not constitute a concession that the designation

   is proper or an admission that the designated information is otherwise competent, relevant, or

   material.

   V.     LIMITED ACCESS/USE OF PROTECTED INFORMATION

          A.      Restricted Use: Information that is produced or exchanged in the course of this

   action and designated under this Order may be used solely for the preparation, trial, and any

   appeal of this action, as well as related settlement negotiations, and for no other purpose, without

   the written consent of the Designating Party. No designated information may be disclosed to any

   person except in accordance with the terms of this Order.           All persons in possession of

   designated information agree to exercise reasonable care with regard to the custody, use, or

   storage of such information to ensure that its confidentiality is maintained. This obligation

   includes, but is not limited to, the Receiving Party providing to the Designating Party prompt

   notice of the receipt of any subpoena that seeks production or disclosure of any designated

   information and consulting with the Designating Party before responding to the subpoena. Any

   use or disclosure of Confidential information in violation of the terms of this Order may subject

   the disclosing person or party to sanctions.

          B.      Access to “Confidential” Information: The parties and all persons subject to this

   Order agree that information designated as “CONFIDENTIAL” may only be accessed or

   reviewed by the following:



                                                    5
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 6 of 10 PageID #: 1459




                  1. The Court, its personnel, and court reporters;

                  2. Counsel of record for any party in this action and their employees who assist

                       counsel of record in this action and are informed of the duties hereunder;

                  3.   The parties, including their agents and employees who are assisting or have

                       reason to know of this action, so long as each such agent or employee has

                       signed the acknowledgment to be bound to these terms that is attached hereto

                       as Exhibit A;

                  4. Experts or consultants employed by the parties or their counsel for purposes of

                       this action, so long as each such expert or consultant has signed the

                       acknowledgment to be bound to these terms that is attached hereto as Exhibit

                       A; and

                  5. Other witnesses or persons with the Designating Party’s consent or by court

                       order.

          C.      Review of Witness Acknowledgments:            At any time and for any purpose,

   including to monitor compliance with the terms hereof, any Designating Party may demand to

   review all copies of Exhibit A in any Receiving Party’s possession. The Receiving Party must,

   within 3 business days of the demand, provide all such copies to the Designating Party making

   the demand. Notwithstanding the foregoing, if the Receiving Party has retained an expert whose

   identity has not yet been disclosed to the Designating Party, the Receiving Party may generically

   identify how many acknowledgments that it has in its possession attributable to non-disclosed

   experts, whose acknowledgements must later be provided contemporaneously with any reports

   issued by one or more of said experts. If a Receiving Party is not required to disclose the identity

   of any consulting experts, it may not be compelled to produce any acknowledgments from those



                                                    6
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 7 of 10 PageID #: 1460




   experts to the Designating Party. However, if the Designating Party provides to the Court

   evidence of breach of this Order via unauthorized leak of designated information, the Court may

   require an in camera production of all acknowledgments held by a Receiving Party in order to

   determine breach and consider enforcement of this Order.

            D.      Non-Waiver Effect of Designations: Neither the taking of, nor the failure to take,

   any action to enforce the provisions of this Order, nor the failure to object to any designation,

   will constitute a waiver of any party’s claim or defense in this action or any other action or

   proceeding, including but not limited to a claim or defense that any designated information is or

   is not confidential, is or is not entitled to particular protection, or embodies or does not embody

   information protectable by law.

            E.      In-Court Use of Designated Information: If information designated pursuant to

   this Order will or may be offered in evidence at a hearing or trial, then the offering party must

   give advance notice to the party or non-party that designated prior to offering the information so

   that any use or disclosure may be addressed in accordance with the Court’s case-management or

   other pre-trial order, or by a motion in limine.

         Nothing in this Order shall be construed as a waiver by a party of any objections that may be

   raised as to the admissibility at trial of any evidentiary materials.

   VI.      CLAW-BACK REQUESTS

            A.      Failure to Make Designation: If, at any time, a party or non-party discovers that it

   produced or disclosed protected information without designation, it may promptly notify the

   Receiving Party and identify with particularity the information to be designated and the level of

   designation (the claw-back notification).       The Receiving Party may then request substitute

   production of the newly-designated information. Within 30 days of receiving the claw-back



                                                      7
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 8 of 10 PageID #: 1461




   notification, the Receiving Party must (1) certify to the Designating Party it has appropriately

   marked or, if substitute production has been requested, destroyed all unmarked copies that it

   received, made, and/or distributed; and (2) if it was practicably unable to mark or destroy any

   information because disclosures occurred while the Receiving Party was under no duty of

   confidentiality under the terms of this Order regarding that information, the Receiving Party

   must reasonably provide as much information as practicable to aid the Designating Party in

   protecting the information, consistently with the Receiving Party’s attorney-client, work-product,

   and/or trial-preparation privileges.

          B.      Inadvertent Production of Privileged Information:         If, at any time, a party

   discovers that it produced information that it reasonably believes is subject to protection under

   the attorney/client, work-product, or trial-preparation privileges, then it must promptly notify

   each Receiving Party of the claim for protection, the basis for it, amend its privilege log

   accordingly, and comply with Fed. R. Civ. P. 26(b)(5). Whenever possible, the producing party

   must produce substitute information that redacts the information subject to the claimed

   protection. The Receiving Party must thereupon comply with Fed. R. Civ. P. 26(b)(5) as to the

   information subject to the claimed protection. The parties must also comply with S.D. Ind. L.R.

   37-1 before seeking Court intervention to resolve any related dispute.

   VII.   DURATION/CONTINUED RESTRICTIONS

          A.      Handling of Designated Information Upon Conclusion of Action:                   Upon

   conclusion of this action, including all appeals, the Designating Party(ies) is/are responsible for

   ensuring that any party or person to whom the party shared or disclosed designated information

   in this action returns or destroys all of its copies, regardless of the medium in which it was

   stored. Within 60 days after the later of dismissal of this action or expiration of all deadlines for



                                                    8
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 9 of 10 PageID #: 1462




   appeal, the Receiving Party(ies) must certify to each Designating Party that all designated

   information hereunder has been destroyed by all parties and witnesses for whom that party is

   responsible. No witness or party may retain designated information that it received from any

   other party or non-party under this Order; only counsel of record are the authorized agents who

   may retain one copy for their respective legal files, and who must also describe to the

   Designating Party the extra steps taken to seal its legal file containing paper and/or electronic

   copies of the designated information so that it is not accessed, used, or disclosed inconsistently

   with the obligations under this Order. This provision does not apply to the Court or Court staff.

          B.      Continued Restrictions Under this Order: The restrictions on disclosure and use

   of confidential information survive the conclusion of this action.

   VIII. REQUESTS TO SEAL

          This protective order does not authorize a party to file or maintain a document under seal.

   Any party that seeks to file any document, or any portion of a document, under seal, and any

   party that opposes its maintenance under seal, must comply with S.D. Ind. L.R. 5-11.

   Stipulated to by:

   MAURICE WUTSCHER LLP

   _________________________________
   Ernest P. Wagner
   ewagner@mauricewutscher.com
   Counsel for SN Servicing Corporation and US Bank
   Trust National Association
   CLARK QUINN MOSES SCOTT & GRAHN, LLP

   /s/ Travis W. Cohron
   Travis W. Cohron, No. 29562-30
   tcohron@clarkquinnlaw.com
   Counsel for Plaintiff


   SO ORDERED.                                                  ______________________________
                                                                Honorable

                                                      9
Case 1:19-cv-02045-JRS-TAB Document 86-1 Filed 02/21/20 Page 10 of 10 PageID #: 1463




                                                EXHIBIT A

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Indianapolis Division


   TERRI L. GARRIGUS,                                 )
               Plaintiff,                             )
                                                      )
          v.                                          ) Case No.       1:19-cv-01999-TWP-MJD
                                                      )
                                                      )
   FAY SERVICING, LLC., CODILIS LAW, LLC., )
   U.S. BANK TRUST NATIONAL ASSOCIATION, )
   as Trustee for CVF III Mortgage Loan Trust II, and )
   LAND HOME FINANCIAL SERVICES, INC.                 )
                  Defendants.                         )

                           STIPULATED PROTECTIVE ORDER
                       AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

          The undersigned acknowledges having been provided with and having read the

   “Stipulated Protective Order” in this matter (“Protective Order”).       The undersigned further

   agrees he/she (i) is bound under the Protective Order, (ii) will comply with all of its provisions,

   and (iii) is subject to the jurisdiction of the Court for all purposes arising under the Protective

   Order, including enforcement of its terms.



   Date Executed:

   Printed Name:

   Signature:




                                                   10
